DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 03/22/2022 are acknowledged.

Claims 73-98 are pending. 


3. Claims 96-98 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 08/17/2021.
Claims 73-95 are presently under consideration.


4. Claims 87 and 88 are objected to because of the following informality: an apparently missing word “that” between “polypeptide” and “comprises.”  Appropriate correction or clarification is required.


5. The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6. Claims 74-75 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a K86A CD80 variant which binds CD28 with a higher affinity than CTLA4, does not reasonably provide enablement for a generically recited variant CD80 which binds CD28 with a higher affinity than CTLA4.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  

This is essentially the same ground of rejection as presented in section 7 of the previous office action (dated 09/23/2021), which is incorporated by reference herein as if reiterated in full.

Applicant’s arguments have been fully considered but have not been found convincing.

Applicant argues at page 9 of the Remarks that the specification provides an example of CD80 variant (K86A) which binds CD28 with an affinity that is higher than the affinity of the variant for CTLA4.  

This argument simply reiterates the fact that the specification provides only a single example of a CD80 variant with the requisite binding properties, as noted in the previous office action. 

Applicant further argues that the specification provides numerous examples of variant CD80 polypeptides, and that those skilled in the art could readily determine the binding affinity of any given variant CD80 polypeptide for CD28 and for CTLA4.

This argument does not address the difficulty and unpredictability of identifying mutations which would increase or decrease the binding affinity of a ligand to one receptor without having the same effect on the binding of the same ligand to a different receptor (see page 6 of the previous office action).  As such, the argument does not affect the conclusion that the experimentation required to obtain CD80 variants with the recited properties would be unnecessarily, and improperly, extensive and undue.


7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. Claims 73, 77-86 and 91-95 stand rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seidel et al. (US 20170058015; of record).

The rejection set forth in section 9 of the previous office action is maintained, as it applies to the amended claims, and is incorporated by reference herein as if reiterated in full.

Applicant’s arguments (pages 10-11 of the Remarks) have been fully considered but have not been found convincing.

First, Applicant argues limitations which are not being claimed.  Specifically, Applicant states at page 10 that the “multimeric polypeptide of the present disclosure also comprises a peptide epitope (a T-cell epitope)” (emphasis added) and proceeds to argue that the “MHC polypeptides present the peptide epitope to a T-cell receptor,” and that the multimeric polypeptide “functions as a surrogate antigen-presenting cell by providing two signals to a T cell,” and can “induce proliferation and/or modulate the activity of epitope-specific T cells.”  However, contrary to Applicant’s characterization, the claims recite only a generic “epitope,” and not a “T-cell” epitope.

Applicant further asserts that “there is no specific disclosure or exemplification in Seidel of a multimeric polypeptide comprising both a CD80 and a 4-1BBL immunomodulatory polypeptide, as required by instant claim 73” (p. 11).

In response, Seidel teaches at [0358]: “To examine the generality of the expression system, IGRP based synTac constructs with variant MOD domains were explored, including two MODs for T cell stimulation (i.e., humanized anti-CD28 single chain Fv and the extracellular domain of TNF ligand 4-1BBL), and another two MODs allowing for T cell inhibition (a single point mutant of B7-1 [W88A], known to bind only to CTLA4 [38] and a truncated variant of PD-L1 [Ig variable domain only]).”  Thus, Seidel combines either two different inhibitory MODs, or two different stimulatory MODs, the latter being 4-1BBL and a CD28 activator.

Seidel further teaches and claims (e.g. claims 22-23) a multimeric polypeptide comprising two or more immunomodulatory polypeptides selected from 4-1BBL, B7-1; B7-2, ICOS-L, OX-40L, CD80, a CD86, PD-L1, FasL, and PD-L2.

A skilled artisan is aware that B7-1 and B7-2 are synonyms of CD80 and CD86, respectively; PD-L1, PD-L2 and FasL are inhibitory molecules; and there is ambiguity as to inhibitory or stimulatory properties of ICOS-L (e.g. Solinas et al. 2020).  Accordingly, there are only four stimulatory MODs listed in Seidel’s claim 22: two CD28 activators (CD80 [B7-1] and CD86 [B7-2]); 4-1BBL; and OX-40L.  There are only six possible pairwise combinations of the four MODs, one of them (CD80 with CD86) being redundant.  A skilled artisan will at once envisage multimeric polypeptides comprising each of the five pairwise combinations of the four MODs from Seidel’s disclosure, including the combination recited in the present claims.  A generic disclosure will anticipate a claimed species covered by that disclosure when the species can be “at once envisaged" from the disclosure.  See MPEP 2131.02(III).



9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


10. Claims 73, 80-86 and 91-95 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending applications USSN 17/001847  and USSN 17/015282 (both of record).

The rejection set forth in section 12 of the previous office action is maintained, as it applies to the amended claims, and is incorporated by reference herein as if reiterated in full.

Applicant’s arguments (p. 15 of the Remarks) have been fully considered but have not been found convincing.  Applicant appears to argue against obviousness, whereas the rejection is based on anticipation.

More specifically, claim 97 of the ‘847 application recites, in part:
“at least one activating immunomodulatory polypeptide, wherein the at least one immunomodulatory polypeptide is a cytokine, a 4-1BBL polypeptide, an ICOS-L polypeptide, an OX-40L polypeptide, a CD80 polypeptide, or a CD86 polypeptide.”

Similarly, claim 101 of the ‘282 application recites, in part:
“at least one activating immunomodulatory polypeptide, wherein the at least one immunomodulatory polypeptide is a 4-1BBL polypeptide, an ICOS-L polypeptide, an OX-40L polypeptide, a CD80 polypeptide, or a CD86 polypeptide.”

Given the small number activating immunomodulatory polypeptides recited in the above claims, a skilled artisan will at once envisage multimeric polypeptides comprising each pairwise combination of the recited peptides from the respective copending claims, including the combination recited in the present claims.



11. Claims 76 and 87-90 are objected to as being dependent upon a rejected base claim, and claims 87-88 are objected to because of the informality indicated in section 4 above, but would be allowable if rewritten in independent form including the relevant limitations of the base claim and any intervening claims, amended to correct the informality.

12. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644